NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2017 *
                              Decided September 5, 2017

                                        Before

                       DIANE P. WOOD, Chief Judge

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge


No. 17-1001

LaSANDRA NORMAN,                               Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Indiana,
                                               Hammond Division.
      v.
                                               No. 2:16-CV-113 RLM-PRC
BLACK ENTERTAINMENT
TELEVISION LLC, et al.,                        Robert L. Miller, Jr.,
     Defendants-Appellees.                     Judge.

                                      ORDER

       This lawsuit from the Northern District of Indiana is the third in which LaSandra
Norman says she is the singer Beyoncé. She named as defendants Black Entertainment
Television LLC (“BET”), Debra Lee (Chairman and CEO of BET Television, a related
company), Stephen Hill (formerly BET’s President of Programming), and Wendy
Hunter (television host of The Wendy Williams Show). Norman asserts that she is
Beyoncé and that the defendants have broadcast her music and lyrics without
permission. She has demanded $2 billion in damages. Lee, Hill, and Hunter had no

      *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 17-1001                                                                        Page 2

connections to Indiana and filed a motion to dismiss for lack of personal jurisdiction,
which the district court granted. BET separately moved to dismiss for failure to state a
claim. See FED. R. CIV. P. 12(b)(6). The court understood Norman to be accusing BET of
copyright infringement; the court agreed with BET that Norman does not state a
plausible claim against the network but inexplicably entered judgment without
prejudice as to all defendants, including BET.

       Norman has appealed. The defendants contend that we must dismiss Norman’s
appeal because, they say, the dismissal without prejudice is nonfinal. See 28 U.S.C.
§ 1291. That’s incorrect; the district court made clear it was done with the case by
entering judgment and terminating the action, so we have appellate jurisdiction.
See Thornton v. M7 Aerospace LP, 796 F.3d 757, 763 (7th Cir. 2015).

        Even so, this appeal is frivolous. The district court adequately disposed of the
claims against Lee, Hill, and Hunter, and in her brief Norman does not engage the
district court’s reasons for dismissing her copyright claim against BET. Thus we need
not say any more about the court’s analysis. We caution Norman, however, that further
suits like this one may lead to sanctions. Norman previously sued the State of
Tennessee (in the Western District of Tennessee, where she resided before moving to
Indiana) demanding $31 million after receiving a state-issued I.D. “with a false photo of
my self being the singer and actor Beyoncé Knowles.” Norman v. Tennessee, No. 1:07-cv-
01153-JDT-STA (W.D. Tenn. Sept. 10, 2007). While living in Tennessee, she also filed an
action in federal court demanding royalties for her music from “Mr. and Mrs. Sean
Cater” (presumably meaning Jay-Z and Beyoncé, who are married and whose real
names are Shawn Carter and Beyoncé Knowles-Carter). Norman v. Cater, No. 1:08-cv-
01160-JDB-egb (W.D. Tenn. July 8, 2008). Those suits, like this one, were wholly without
merit.

                                                                             AFFIRMED.